Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 1 January 1793
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury DepartmentJanuary 1. 1793.
Gentlemen

I presume it to be your understanding of the matter, as well as mine, that the first installment on account of the two Millions due from the Government to the Bank of The United States, becomes payable, as on this day. A proposition to the Legislature, for a more extensive reimbursement, having produced discussions which have retarded a provision for that installment—I think it incumbent upon me, founding myself on the necessity of the case, to inform you, that I shall consider two hundred Thousand Dollars of the monies in your possession belonging to the United States, as a deposit with you, for the payment of the installment in question; to receive its final and more formal shape as soon as Legislative provision shall be made concerning it.
With respectful consideration   I have the honor to be   Gentlemen   Your most Obedient servt

Alex Hamilton
The President & Directorsof the Bank of The United States

